Territory of Michigan supreme court September term in the year OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND NINETEEN

United States of America vs Lewis Devotion

sur Indictment
In this case the said Lewis by Woodbridge & Lanman his attorneys, moves the Court here that the said Indictment be quashed & for nothing held and that he the said Lewis be thereof discharged without day— And for cause shows to your Honours here that it does not appear in and by said Indictment nor in and by the Caption thereof nor any part of the Record, that said Indictment was found by any competent Grand Jury insomuch as the names of no Grand Jurors are returned here, & as it does not in the premises appear that any twelve or more Grand Jurors of the said United States of America inquiring for the body of the County of Wayne in said Territory agreed to or found said bill of Indictment a true bill and secondly that said Indictment does not conclude against the peace and dignity of the United States of America
And Thirdly that said Indictment does not charge the said Lewis with committing any crime or other illegal act at any specific time
And Fourthly that the said Indictment is inconsistent, uncertain & contradictory in this that it charges said Lewis with having altered a certain “writing obligatory” whereas it appears by other parts of said Indictment that the writing which said Lewis is charged with having altered was not & could not have been a writing obligatory
And fifthly that there is not charged any where in said Indictment against said Lewis that he committed any offence whatsoever which which *587could or can, according to law, be prosecuted by Indictment — but that if any offence whatsoever were committed or be charged to have been committed by (said Lewis in & by said Indictment, said offence (if any) was (as fully appears in & by said Indictment) a mere trespass not legally the subject of an Indictment.
And sixthly In this that said Indictment is otherwise uncertain illegal & Defective both in substance & form
Wherefore and because the said Indictment and the caption thereof & the records & proceedings in the premises are altogether insufficient the said Lewis prays that the same may be quashed and holden for nought.
Woodbridge & Lanman

[In the handwriting of William Woodbridge]